Citation Nr: 1744487	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-43 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to November 24, 2015, and in excess of 40 percent thereafter, for gout of the bilateral feet.

2.  Entitlement to an initial compensable evaluation for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1985 to August 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the claims were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2010 substantive appeal, the Veteran indicated he wanted a hearing.  In a VA Form 646 dated in May 2014, the Veteran's representative indicated that he elected to have a Board hearing at the local VA RO.  In August 2017, the Board attempted to clarify whether the Veteran still wanted a hearing, but was unable to contact him.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  Thus, as the last correspondence the Board received from the Veteran indicated that he wanted a hearing, a remand of this matter is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




